UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1367


In Re:   KEITH DOUGLAS ROBINSON,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (5:08-cv-00068-GCM)


Submitted:   June 24, 2010                   Decided:   June 29, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Keith Douglas Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith     Douglas          Robinson         petitions        for        a    writ      of

mandamus     seeking       to     challenge             this     court’s        decision           in

Robinson v.     Jackson,         No.    08-7943          (4th    Cir.         Mar.      9,     2009)

(unpublished).       Mandamus relief is a drastic remedy and should

be used only in extraordinary circumstances.                                  Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui,     333   F.3d       509,    516-17          (4th    Cir.    2003).           Further,

mandamus    relief    is    available       only         when    the    petitioner           has    a

clear right to the relief sought and there are no adequate means

to obtain that relief.             In re Braxton, 258 F.3d 250, 261 (4th

Cir. 2001).

            Because        mandamus       is       not     the        proper        remedy       for

challenging     a    prior       decision          of    this        court,     we      deny     the

petition.      We dispense with oral argument because the facts and

legal    contentions       are    adequately            presented       in     the       materials

before   the    court   and      argument          would       not    aid     the       decisional

process.

                                                                              PETITION DENIED




                                               2